United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-691
Issued: October 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal of a July 28, 2009 decision of the
Office of Workers’ Compensation Programs denying his claim for compensation. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On May 22, 2009 appellant, then a 44-year-old program support clerk, filed an
occupational disease claim alleging that he sustained muscle spasm, right shoulder pain, low
back pain, decreased right thumb sensation, sleep deprivation and compromised mental health
from operating a voluminous messages and call center in the performance of duty. He first
became aware of his condition on March 20, 2009 and that this condition was caused or

aggravated by his employment activities on April 16, 2009. Appellant stopped work on April 16,
2009 and returned on May 18, 2009. The employing establishment controverted the claim.
On May 27, 2009 the Office advised appellant of factual and medical evidence necessary
to establish his claim and allowed him 30 days to submit such evidence.
In a May 7, 2009 statement, appellant indicated that from June 2008 to April 2009 he
operated a message and call center console. The position required a hands-free headset that was
not made available to him until March 31, 2009. Appellant contended that subsequent to
obtaining a headset he realized he had sustained immediate and long-term compromises to his
neck, shoulders and back.
In support of his claim, appellant submitted a May 13, 2009 duty status report from a
nurse practitioner that diagnosed right trapezius spasm.
In a May 19, 2009 report, Dr. Linette Martinez, a Board-certified internist, advised that
appellant was medically incapacitated from April 16 to May 12, 2009. She noted that appellant
had been her patient for five years and has had chronic medical issues.
On June 23, 2009 appellant advised that he was left-handed and worked in a right-handed
desk arrangement. He noted that his job involved accessing lengthy voicemails continually
throughout the day, listening to messages, sketching transcripts and transcribing messages.
Appellant asserted that he was not provided with an ergonomic headset, and therefore, had to
reach across his body continuously to access equipment, which caused extensive bending of the
elbow to the head, shoulder discomfort, low back pain and discomfort in the trapezius that
gradually began in December 2008. He also submitted an article from CNN.com titled “More
talking, more problems: ‘Cell phone elbow’ damages nerves.” Appellant also submitted a
March 20, 2009 letter to the employing establishment requesting a headset.
In a July 28, 2009 decision, the Office denied appellant’s claim finding that, although the
evidence supported that the claimed events occurred, there was insufficient medical evidence to
establish that his claimed conditions were connected to the accepted work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.1

1

J.E., 59 ECAB 119 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.2
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.3
ANALYSIS
The record reflects that appellant’s employment activities involved listening to messages,
sketching transcripts and transcribing messages. However, the medical evidence is insufficient
to establish that these activities caused or aggravated a diagnosed medical condition.
Dr. Martinez’s May 19, 2009 report generally noted that appellant was unable to work for
a period and that he had chronic medical issues. She did not provide any specific medical
diagnosis or discuss whether appellant’s conditions were caused or aggravated by his
employment activities. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.4 The record also contains a May 13, 2009 nurse’s report. Registered nurses
and licensed practical nurses are not physicians as defined under the Act. Their opinions are of
no probative value.5 Although appellant submitted an article from an internet website about
injuries from cell phone usage, the Board has held that such articles are of general application
and not determinative regarding whether specific conditions are causally related to the particular
employment factors in a claim.6
2

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
4

S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009).

5

See Roy L. Humphrey, 57 ECAB 238 (2005); see also 5 U.S.C. § 8101(2) (defining the term “physician”);
Charley V.B. Harley, 2 ECAB 208 (1949) (the Board held that medical opinion, in general, can only be given by a
qualified physician).
6

See C.B., 60 ECAB ___ (Docket No. 08-2268, issued May 22, 2009) (where the Board held that newspaper
clippings, medical texts and excerpts from publications are of no evidentiary value in establishing the necessary
causal relationship, as they are of general application and are not determinative of whether the specific condition
claimed was causally related to the particular employment injury involved).

3

On May 27, 2009 the Office advised appellant of the medical evidence necessary to
establish his claim and allowed him 30 days to submit such evidence. Appellant did not submit
any additional medical evidence prior to the Office’s July 28, 2009 decision. The record does
not contain any medical reports from a physician explaining how appellant’s work duties caused
or aggravated a diagnosed medical condition. As noted, appellant’s burden of proof requires the
submission of rationalized medical evidence addressing whether this is a causal relationship
between his diagnosed condition and her employment activities. Appellant did not provide the
medical evidence required to establish his claim.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

